Citation Nr: 9907755	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-26 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1990 to April 
1995.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's application 
to reopen a claim for service connection for a back 
condition.

The Board notes that in June 1998 the veteran clarified her 
intentions and indicated that she desired no hearing other 
than the RO hearing that was conducted in February 1998.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1995 denied the 
veteran's claim for service connection for a back condition.  

2.  Additional evidence submitted since the RO's July 1995 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision, which denied the veteran's 
claim for service connection for a back condition, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the July 1995 RO decision, 
which denied the veteran's claim for service connection for a 
back condition, is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) 
(1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __ Vet. App. 
__ , No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc), and Winters v. West, __ Vet. App. __ , No. 97-2180 
(Feb. 17, 1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the consideration of the Board by its 
initial analysis of her new and material claim under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In July 1995 the RO adjudicated the veteran's claim for 
entitlement to service connection for a back condition.  The 
July 1995 denial of the veteran's claim of entitlement to 
service connection for a back condition became final, as 
outlined in 38 U.S.C.A. § 7105 (West 1991), when the veteran 
did not appeal that decision within one year of being 
notified of the decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence in the claims file at the time of the July 1995 
decision consisted solely of the veteran's service medical 
records relating to her period of active duty from April 1990 
to April 1995.  The RO denied the veteran's claim on the 
basis that a chronic back disability was not shown in 
service.

The newly submitted evidence consists of the following: a 
June 1996 private hospital report revealing that the veteran 
complained that her "back went out" and was subsequently 
diagnosed with acute lumbosacral spasm; statements from the 
veteran; private treatment records from the veteran's 
chiropractor noting "severe pelvic distortion"; February 1998 
RO hearing testimony, wherein the veteran indicated that she 
had been suffering from back pain ever since service; and a 
March 1998 VA examination reflecting a diagnosis of 
subjective complaints of low back pain.

In the present case, the evidence submitted since the July 
1995 RO decision is not material, in that it does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
suffered from a chronic back condition in service, and it 
does not present medical evidence of a nexus, or 
relationship, between any currently diagnosed back condition 
and the veteran's honorable active duty service.  While the 
veteran's statements and testimonial evidence concerning back 
pain she has suffered ever since service is new evidence of a 
continuity of symptomatology, it is not material, because 
there is no competent medical opinion relating that 
symptomatology to service.  In this regard, although the 
representative indicated in written argument dated in April 
1998 that the veteran was a chiropractor's assistant, the 
Board finds no corroborative evidence of this.  Even assuming 
some experience in the field of chiropractic medicine, there 
is no indication or claim that the veteran has a degree in 
this particular field, nor is there any indication that, even 
if she was an assistant, she has been involved with diagnosis 
and treatment of back disability.  Under these circumstances, 
the Board finds that her statements are essentially a 
repetition of contentions made when her claim was earlier 
denied; it is not new evidence.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Even if this is considered new evidence, it 
is not material since it does not link any current back 
disorder with active duty.  Moray v. Brown, 5 Vet. App. 211 
(1993).  The veteran is not competent to give an opinion 
regarding medical causation or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the July 1995 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  In this 
regard, the Board notes that the veteran's representative has 
requested that the case be remanded for the purpose of 
obtaining X-rays of the veteran's spine.  However, as the 
veteran has not submitted new and material evidence to reopen 
her claim, it follows that she has not submitted evidence of 
a well grounded claim.  Where the veteran has not met the 
burden of submitting a well grounded claim, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to provide her with another 
medical examination.  Epps, supra.








ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a back condition is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


